--------------------------------------------------------------------------------

Exhibit 10-O-22


Restricted Stock Unit Agreement under 2008 Long-Term Incentive Plan
Current as of January 2008


This AGREEMENT made as of this [  ] day of March 2009 (the "RSU Agreement"), by
and between Ford Motor Company, a Delaware corporation (the "Company"), and
[Name of Grantee] (the "Grantee"), WITNESSETH:


WHEREAS, the Grantee is now employed by the Company, or one of its subsidiaries,
in a responsible capacity and the Company desires to provide an incentive to the
Grantee to encourage the Grantee to remain in the employ of the Company or of
one or more of its subsidiaries and to increase the Grantee's interest in the
Company's long-term success; and as an inducement thereto, the Company has
adopted the 2008 Long-Term Incentive Plan (the "Plan"), to be administered by
the Compensation Committee (the "Committee"), and has determined to grant to the
Grantee the restricted stock units herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "2008
Terms and Conditions of Restricted Stock Unit Agreement" (the "2008 RSU Terms
and Conditions") and in any rules and regulations established by the Committee
pursuant to the Plan (all of which are incorporated by reference into this
Agreement as though set forth in full herein), the Company hereby grants to the
Grantee [            ] restricted stock units (the "RSU Grant").  The RSU Grant
will vest after [one, two, three] year/s from the date of grant; [x]% of the RSU
Grant will vest after one year from the date of grant; [x]% of the RSU Grant
will vest after two years from the date of grant; and [x]% of the RSU Grant will
vest after three years from the date of grant


The Grantee agrees to remain in the employ of the Company or of one or more of
its subsidiaries for a period ending on the later of (a) the date six months
from the date of this Agreement or (b) six months from the latest date to which
the Grantee is obligated to remain in such employ under any restricted stock
unit granted to the Grantee under the Plan or any Restricted Stock Unit Plan of
the Company or under any amendment to any such restricted stock unit; provided,
however, that, if the second paragraph of Article 3 of the 2008 RSU Terms and
Conditions shall apply to the Grantee, such period shall be limited to three
months from the date of this Agreement; and provided, further, that nothing
contained herein or in the 2008 RSU Terms and Conditions shall restrict the
right of the Company or any of its subsidiaries to terminate the employment of
the Grantee at any time, with or without cause.  The term "Company" as used in
this Agreement and the 2008 RSU Terms and Conditions with reference to
employment shall include subsidiaries of the Company.  The term "subsidiary" as
used in this paragraph shall mean (i) any corporation a majority of the voting
stock of which is owned directly or indirectly by the Company or (ii) any
limited liability company a majority of the membership interest of which is
owned directly or indirectly by the Company.


The grant of the RSU Grant is completely discretionary and does not create any
rights to receive future restricted stock unit grants.  The Company may amend,
modify or terminate the Plan at any time, subject to limitations set forth in
the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AUTHENTICATED
FORD MOTOR COMPANY
     
____________________________
 
Grantee
     
Grantee ID: _________________

 
 

--------------------------------------------------------------------------------